Citation Nr: 0810413	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  07-13 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to an extension of the veteran's basic 10-year 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code, (Montgomery GI Bill), beyond the adjusted 
delimiting date of November 5, 2006.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel









INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1981 and from March 1984 to December 1999.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a determination from the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a Travel Board hearing in a VA Form 9 
received in July 2007.  He has not been afforded such a 
hearing.

In addition, it appears that clarification of the 
representation is warranted in this case.  It is unclear if 
Disabled American Veterans (DAV) represents this veteran in 
this appeal as there is pertinent correspondence from DAV, 
but no VA 21-22 has been received.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  Clarify whether the veteran seeks 
representation from the Disabled American 
Veterans or any other service organization or 
representative.  A VA Form 21-22 or 
equivalent should be associated with the 
claims file.  

2.  The veteran should be scheduled for a 
Travel Board hearing in connection with this 
appeal.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


